IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-40309
                           Summary Calendar



     UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,


     v.

     JUAN CANTU; JUAN JOSE A. FUENTES;
     JUAN J. STEVENS; JESUS GARCIA,

                                      Defendants-Appellants.


_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                           (B-95-258-02)
_________________________________________________________________
                         December 26, 1996
Before KING, GARWOOD, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Cantu, Juan Jose A. Fuentes, Juan J. Stevens, and Jesus

Garcia appeal their convictions for conspiracy to possess with

intent to distribute in excess of 50 kilograms of marijuana and

possession with intent to distribute in excess of 50 kilograms of

marijuana.     They argue that the evidence was insufficient to

support their conspiracy and possession convictions.     Viewing the

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
evidence in the record in the light most favorable to the jury’s

verdict, a rational trier of fact could have found that the

appellants committed each element of the conspiracy and

possession offenses beyond a reasonable doubt.     See United States

v. Pennington, 20 F.3d 593, 597 (5th Cir. 1994).

     The appellants also argue that the district court erred in

failing to instruct the jury that mere knowledge of the

conspiracy was not sufficient to find the appellants guilty of

conspiracy.   The district court’s jury instructions as a whole

informed the jury that a person’s mere presence even with

knowledge of the conspiracy was not sufficient to convict the

person of conspiracy unless the person knowingly and willfully

agreed to participate in the conspiracy.   Therefore, the district

court’s instructions as a whole were a correct statement of law

and did not mislead the jury as to the elements of the conspiracy

offense.   See United States v. Pace, 10 F.3d 1106, 1121 (5th Cir.

1993), cert. denied, 114 S. Ct. 2180 (1994); United States v.

Stacey, 896 F.2d 75, 77 (5th Cir. 1990).

     AFFIRMED.




                                 2